DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 16 is objected to because of the following informalities:  A “second connection” is recited in claim 16 without a recitation of a “first connection”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 16, the recitation that the “upper back beam is aligned to extend in a vertical direction directly from the middle back beam” is misleading and misdescriptive in that the upper back beam does not extend “directly from” the middle back beam.  Rather, they extend horizontally and spaced from each other.

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 6-8, 10, 13-14 and 16, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makita et al.
Makita et al. disclose the claimed front support apparatus including an upper back beam 5 mounted at a front of the vehicle, extending in a width direction of the vehicle, and 
Further regarding claim 16 and as best understood, the upper back beam and middle back beam extend horizontally and are vertically spaced from one another with at least a portion of the upper back beam being vertically aligned with the middle back beam.
Regarding claims 2-3, 6-8 and 10, there are a pair of first support portions 3A, second support portions 2A, and third support portions 17A connecting the upper back beam 5 and 
Regarding claims 13-14, the upper back beam, middle back beam, and lower back beam are all parallel and are on an imaginary vertical line, i.e. they overlap vertically.


Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17 is rejected under 35 U.S.C. 103 as being unpatentable over Makita et al. in view of Ihori.
Makita et al. disclose the claimed invention except for first and second connection portions connected to a center portion of the middle back beam.
Ihori discloses a vehicle front construction with an upper back beam 16, a middle back beam 18 and a lower back beam 14 where a connection between the three beams are provided at a center portion of the middle back beam.
It would have been obvious to one or ordinary skill in the art before the earliest effective filing date of the claimed invention to provide additional first and second connections at a center portion of the middle back beam which are similar to those provided on the sides of the beams because Ihori teaches the use of a central connection between three back beams for enhanced structural strength.

Allowable Subject Matter

11.	Claims 4-5, 9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

12.	Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive.


Conclusion

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
In Applicant’s amendment:
Claim 1 has been amended to include the features of dependent claim 15 and also recites the new feature of the first connection extending in the vertical direction “directly from the middle back beam”.
In rewriting claim 16 in independent form, the claim also recites a new feature of “wherein the upper back beam is aligned to extend in a vertical direction directly from the middle back beam”.
These new features necessitated the new grounds of rejection presented in this Office action.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        


Jdp
2/18/21